Citation Nr: 0825934	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-24 726	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma, 
including as secondary to the service-connected multiple 
sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 until 
January 1991.  The veteran also had service with the Army 
National Guard of Puerto Rico from July 1988 until March 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The appeal initially included a claim for service connection 
for a neurogenic bowel disability.  During the pendency of 
the appeal, the claim for service connection for 
constipation, claimed as a neurogenic bowel disability, was 
granted by a rating decision dated in March 2008.  Because 
the veteran has not filed a notice of disagreement pertaining 
to this rating determination, it is not before the Board for 
appellate review. 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1990 until January 1991.

2.	On July 30, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through her authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through her authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


